Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
the 23rd day of June, 2006 by and among LogicVision, Inc., a Delaware
corporation (“LogicVision”) and the persons listed on Schedule A hereto (the
“Holders”).

          WHEREAS, LogicVision and the Holders have entered into that certain
Exchange Agreement, dated as of the date hereof (the “Exchange Agreement”),
pursuant to which the Holders will exchange the Additional Cash Exchange Rights
held by each of them and receive pursuant to the Exchange shares (the “Shares”)
of LogicVision common stock, $0.0001 par value per share (“Common Stock”); and

          WHEREAS, in connection with the issuance of the Shares in the
Exchange, LogicVision and the Holders desire to provide for the rights of the
Holders with respect to the registration of certain of the Shares according to
the terms of this Agreement.

          NOW THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

          1.        Definitions.

          1.1      The term “Commission” means the Securities and Exchange
Commission or any other federal agency at the time administering the Securities
Act.

          1.2      The term “Exchange Act” means the Securities Exchange Act of
1934, as amended, or any similar successor federal statute and the rules and
regulations thereunder, all as the same shall be in effect from time to time.

          1.3      The term “Holder” means any person owning or having the right
to acquire Registrable Securities or any assignee thereof in accordance with
Section 10 hereof;

          1.4      The terms “register,” “registered” and “registration” refer
to a registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document;

          1.5      The term “Registrable Securities” means (i) the Shares held
by each Holder (rounded up to the nearest whole share), and (ii) Common Stock
issued prior to the Effective Date (as defined in Section 2.1 below) as a
dividend or other distribution with respect to, or in exchange for or in
replacement of, the Shares, excluding in all cases, however, any Registrable
Securities sold by a person in a transaction in which such person’s registration
rights are not assigned; provided, however, that any Shares previously sold to
the public pursuant to a registered public offering or pursuant to Rule 144
under the Securities Act shall cease to be Registrable Securities.

          1.6      The term “Securities Act” means the Securities Act of 1933,
as amended, or any similar successor federal statute and the rules and
regulations thereunder, all as the same shall be in effect from time to time.

          1.7      All other capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Exchange Agreement to which this
Exhibit A is attached.

          2.        Registration.

          2.1      Subject to Section 3.1 hereof, LogicVision shall prepare and
file with the Commission a registration statement on Form S-3 for an offering to
be made on a continuous basis pursuant to Rule 415 under the Securities Act
covering the then outstanding Registrable Securities then held by each Holder
(the “Registration Statement”), and shall use all reasonable efforts to cause
the Registration Statement to be declared effective as soon as practicable after
the date which is six months following the Closing Date.  The date such
Registration Statement is declared effective is hereinafter referred to as the
“Effective Date.”




          2.2      A Holder may inform LogicVision in writing that such Holder
wishes to exclude all or a portion of its Registrable Securities from the
Registration Statement.

          2.3      The registration of the Registrable Securities provided for
in this Section 2 shall not be underwritten.

          3.        Obligations of LogicVision.  LogicVision shall, as
expeditiously as reasonably possible:

          3.1      Prepare and file with the Commission the Registration
Statement and use its reasonable efforts to cause the Registration Statement to
become effective on or prior to the the six-month anniversary of the Closing
Date, and keep the Registration Statement continuously effective under the
Securities Act until the earlier of the expiration of two years after the date
of the Closing of the Exchange (the “Closing Date”) or the date on which this
Agreement has terminated with respect to all the Holders of Registrable
Securities (such period is hereinafter referred to as the “Effectiveness
Period”).  In the event that, in the reasonable judgment of LogicVision, it is
advisable to postpone the filing or effectiveness of the Registration Statement
or, if effective, to suspend use of the prospectus relating to the Registration
Statement for a discrete period of time, but not in excess of 60 days, (a
“Deferral Period”) due to pending material corporate developments or similar
material events that have not yet been publicly disclosed and as to which
LogicVision believes public disclosure will be prejudicial to LogicVision,
LogicVision shall deliver a certificate in writing, signed by its Chief
Executive Officer or Chief Financial Officer, to each Holder, to the effect of
the foregoing and, upon receipt of such certificate, each Holder agrees not to
dispose of such Holder’s Registrable Securities covered by the Registration
Statement (other than in transactions exempt from the registration requirements
under the Securities Act) until such Holders are advised in writing by
LogicVision that use of the prospectus may be resumed; provided, however, that
executive officers and directors of LogicVision shall be prohibited from selling
shares of LogicVision Common Stock during the Deferral Period and there shall be
no more than one Deferral Period prior to the Effectiveness Period and the
aggregate number of days included in all Deferral Periods during the
Effectiveness Period shall not exceed 120 days.  Subject to the last clause of
the first sentence of this Section 3.1, the Effectiveness Period shall be
extended for a period of time equal to any Deferral Period that occurs during
the Effectiveness Period.

          3.2      Prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
with the Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the Registration Statement.

          3.3      Furnish to the Holders covered by the Registration Statement
such numbers of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of such
Registrable Securities.

          3.4      Use all reasonable efforts to register and qualify the
securities covered by the Registration Statement under such other securities or
Blue Sky laws of such United States jurisdictions as shall be reasonably
requested by the Holders thereof and keep such registrations and qualifications
in effect during the Effectiveness Period, provided  that LogicVision shall not
be required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.

          4.        Obligations of the Holders; Procedures for Sales of Shares
Under the Registration Statement.

          4.1      It shall be a condition precedent to the obligations of
LogicVision to take any action pursuant to this Agreement that the selling
Holders shall furnish to LogicVision such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as shall be required to effect the registration of the
Registrable Securities.  LogicVision agrees to permit all customary methods of
disposition (other than underwritten offerings) to be included in the plan of
distribution described in the Registration Statement and, to the extent
permitted by law and reasonably concurred with by counsel for LogicVision, the
plan of distribution for any Holder that is a partnership may include
distributions to partners of such partnership.

- 2 -




          4.2      For any offer or sale of any of the Registrable Securities
under the Registration Statement by a Holder in a transaction that is not exempt
under the Securities Act, the Holder, in addition to complying with any other
federal securities laws, shall deliver a copy of the final prospectus (together
with any amendment of or supplement to such prospectus) of LogicVision covering
the Registrable Securities, in the form furnished to the Holder by LogicVision,
to the purchaser of any of the Registrable Securities on or before the
settlement date for the purchase of such Registrable Securities.

          4.3      Upon the receipt by a Holder of any notice from LogicVision
of (1) the existence of any fact or the happening of any event as a result of
which the prospectus included in the Registration Statement, as the Registration
Statement is then in effect, contains an untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (2) the issuance by the Commission of any stop order or injunction
suspending or enjoining the use or the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose, or the taking
of any similar action by the securities regulators of any state or other
jurisdiction, or (3) the request by the Commission or any other federal or state
governmental agency for amendments or supplements to the Registration Statement
or related prospectus or for additional information related thereto, such Holder
shall forthwith discontinue disposition of such Holder’s Registrable Securities
covered by the Registration Statement or related prospectus (other than in
transactions exempt from the registration requirements under the Securities Act)
until such Holder’s receipt of the supplemented or amended prospectus or until
such Holder is advised in writing by LogicVision that the use of the applicable
prospectus may be resumed.  In such a case, LogicVision shall as promptly as
practicable (i) prepare an amendment to correct or update the prospectus,
(ii) use its reasonable efforts to remove the impediments referred to in
subclause (ii) above, or (iii) comply with the requests referred to in
subclause (3) above, and the Effectiveness Period shall be extended by the
number of days from and including the date of the giving of such notice to and
including the date when each Holder shall have received a copy of the
supplemented or amended prospectus or when such Holder is advised in writing by
LogicVision that the use of the applicable prospectus may be resumed.

          5.        Expenses.  LogicVision shall bear and pay all expenses
incurred by LogicVision in connection with any registration, filing or
qualification of Registrable Securities with respect to the Registration
Statement for each Holder thereof (which right may be assigned as provided in
Section 8 hereof), including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees relating or apportionable
thereto, fees and disbursements of counsel for LogicVision, blue sky fees and
expenses, including fees and disbursements of counsel related to all blue sky
matters, the expenses of providing materials pursuant to Section 3.3 hereof, but
excluding the fees and disbursements of any counsel for the selling Holders,
stock transfer taxes that may be payable by the selling Holders, and all
underwriting, brokerage or other discounts and commissions relating to
Registrable Securities, which shall be borne by the Holders.

          6.        Delay of Registration.  No Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying the Registration
Statement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.

          7.        Indemnification.  In the event any Registrable Securities
are included in the Registration Statement under this Agreement:

          7.1      To the extent permitted by law, LogicVision will indemnify
and hold harmless each Holder of such Registrable Securities, the officers and
directors of each such Holder, and each person, if any, who controls such Holder
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively, a “Violation”):  (i) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by LogicVision of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law; and LogicVision will
reimburse each such Holder, officer or director, or controlling person

- 3 -




for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 7.1
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of
LogicVision (which consent shall not be unreasonably withheld), nor shall
LogicVision be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, officer, director, or controlling person.

          7.2      To the extent permitted by law, each selling Holder will
indemnify and hold harmless LogicVision, each of its directors, each of its
officers who have signed the Registration Statement, each person, if any, who
controls LogicVision within the meaning of the Securities Act, and any other
Holder selling securities in the Registration Statement or any of its directors
or officers or any person who controls such Holder, against any losses, claims,
damages or liabilities (joint or several) to which LogicVision or any such
director, officer or controlling person, or other such Holder or director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Holder expressly for use in connection with such
registration; and each such Holder will reimburse any legal or other expenses
reasonably incurred by LogicVision or any such director, officer, controlling
person, or other Holder, director, officer or controlling person in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 7.2 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder, which consent shall not be unreasonably withheld;
provided, that in no event shall any indemnity under this Section 7.2 exceed the
gross proceeds received by such Holder from the sale of Registrable Securities
as contemplated hereunder.

          7.3      Promptly after receipt by an indemnified party under this
Section 7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding.  The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 7, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 7.

          7.4      The obligations of LogicVision and the Holders under this
Section 7 shall survive the completion of any offering of Registrable Securities
in the Registration Statement under this Agreement, and otherwise.

          8.        Assignment of Registration Rights.  The rights to cause
LogicVision to register Registrable Securities pursuant to this Agreement may be
assigned by any Holder (i) who transfers Registrable Securities with a value
(based on the closing price of the Common Stock as of the trading day
immediately prior to the date of transfer) of at least $250,000 or, if less, all
of his, her or its shares of Registrable Securities or (ii) in a transfer that
does not require the amendment or supplement of the Registration Statement and
prospectus; provided, in each case, LogicVision is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being assigned; and provided, further, that such
assignment shall be effective only if immediately following such transfer the
further disposition of such securities by the transferee or assignee is
restricted under the Securities Act.  Notwithstanding the foregoing, a Holder
that is a partnership may assign its rights hereunder to its partners in
connection with a distribution of Registrable Securities to such partners
without limitation on the amount of Registrable Securities being transferred.

- 4 -




For the purposes of determining the number of shares of Registrable Securities
held by a transferee or assignee, the holdings of transferees and assignees of a
partnership who are partners or retired partners of such partnership (including
spouses and ancestors, lineal descendants and siblings of such partners or
spouses who acquire Registrable Securities by gift, will or intestate
succession) shall be aggregated together and with the partnership; provided that
all assignees and transferees who would not qualify individually for assignment
of registration rights shall have a single attorney-in-fact for the purpose of
exercising any rights, receiving notices or taking any action under this
Section 8.

          9.        Termination of Registration Rights.  LogicVision’s
obligations pursuant to this Agreement (other than those in Section 7) shall
terminate as to any Holder of Registrable Securities on the earlier of (i) when
the Holder can sell all of such Holder’s Registrable Securities pursuant to Rule
144 under the Securities Act during any 90-day period or (ii) on expiration of
the Effectiveness Period.

          10.      Miscellaneous.

          10.1    Successors and Assigns.  Except as otherwise provided herein,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

          10.2    Notices.  Unless otherwise provided, any notice, request,
demand or other communication required or permitted under this Agreement shall
be given in writing and shall be deemed effectively given upon personal delivery
to the party to be notified, or when sent by telex, telecopier (with receipt
confirmed), or overnight courier service, or upon deposit with the United States
Post Office, by registered or certified mail, postage prepaid and addressed as
follows (or at such other address as a party may designate by notice to the
other):

 

If to LogicVision:

LogicVision, Inc.

 

 

25 Metro Drive

 

 

San Jose, CA

 

 

Attention:  Chief Executive Officer

 

 

Telecopier:  (408) 573-7640

 

 

 

 

with a copy to:

Pillsbury Winthrop LLP

 

 

50 Fremont Street

 

 

San Francisco, CA 94105

 

 

Attention:  Stanton D. Wong, Esq.

 

 

Telecopier:  (415) 983-1200

 

 

 

 

If to the Holders:

to their respective addresses shown on the signature pages hereto

          10.3    Waivers.  The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the party against whom such
waiver is sought to be enforced.  No waiver by either party of any default with
respect to any provision, condition or requirement hereof shall be deemed to be
a continuing waiver in the future thereof or a waiver of any other provision,
condition or requirement hereof; nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right accruing to it thereafter.

          10.4    Severability.  If one or more provisions of this Agreement are
held to be unenforceable, invalid or void by a court of competent jurisdiction,
such provision shall be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

- 5 -




          10.5    Entire Agreement; Amendments.

          (a)  Except as otherwise provided herein, this Agreement contains the
entire understanding of the parties with respect to the matters covered herein
and supersedes all prior agreements and understandings, written or oral, between
the parties relating to the subject matter hereof.

          (b)  Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of LogicVision and the holders of a majority of the Registrable
Securities then outstanding.  Any amendment or waiver effected in accordance
with this paragraph shall be binding upon each holder of any Registrable
Securities then outstanding, each future holder of all such Registrable
Securities, and LogicVision.

          10.6    Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of Delaware (irrespective of its choice of
law principles).

          10.7    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

          10.8    Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  Any reference in this Agreement to a
statutory provision or rule or regulation promulgated thereunder shall be deemed
to include any similar successor statutory provision or rule or regulation
promulgated thereunder.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

 

LOGICVISION, INC.:

 

 

 

 

By:

/s/ Bruce M. Jaffe

 

 

--------------------------------------------------------------------------------

 

Name:

Bruce M. Jaffe

 

Title:

Chief Financial Officer

- 6 -




REGISTRATION RIGHTS AGREEMENT

COUNTERPART SIGNATURE PAGE

 

HOLDER:

 

 

 

 

 

VALLEY VENTURES II, L.P.

 

VALLEY VENTURES III, L.P.

 

 

 

 

 

 

 

By:

/s/ Gregg E. Adkin

 

 

--------------------------------------------------------------------------------

 

Name:

Gregg E. Adkin

 

Title:

Managing Member

 

 

 

 

Address:

80 East Rio Salado Parkway, Suite 705

 

 

Tempe, AZ  85281




REGISTRATION RIGHTS AGREEMENT

COUNTERPART SIGNATURE PAGE

 

HOLDER:

 

 

 

 

 

GRAYHAWK VENTURE FUND I, L.P.

 

 

 

 

 

By:

/s/ Brian N. Burns

 

 

--------------------------------------------------------------------------------

 

Name:

Brian N. Burns

 

Title:

Manager

 

 

 

 

Address:

5050 N. 40th Street

 

 

Phoenix, AZ  85018




Schedule A

Holders

Valley Ventures II, L.P.

Valley Ventures III, L.P.

Grayhawk Venture Fund I, L.P.